179 S.W.3d 312 (2005)
Scott BARMORE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85961.
Missouri Court of Appeals, Eastern District, Division Two.
November 29, 2005.
Shari Kay Grueninger, St. Louis, MO, for appellant.
Deborah Daniels, Evan J. Buchheim, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.


*313 ORDER
PER CURIAM.
Scott Barmore (hereinafter, "Movant") appeals from the trial court's judgment denying his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted of one count of robbery in the first degree, Section 569.020 RSMo (2000). Movant was sentenced to serve thirty years' imprisonment as a prior and persistent offender. This Court affirmed Movant's conviction. State v. Barmore, 87 S.W.3d 888 (Mo.App. E.D.2002).
Movant raises two points on appeal. First, Movant argues the motion court clearly erred in denying his allegations of ineffective assistance of counsel after an evidentiary hearing in that the motion court failed to make credibility determinations about allegations contained in a potential alibi witness' affidavit. Second, Movant claims his trial counsel was ineffective for failing to investigate the potential alibi witness' allegations of police misconduct.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion's court decision was not clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997); Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).